
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


Form of Participation Letter—Deal Performance Bonus Program

                        , 2016

CONFIDENTIAL

[PARTICIPANT NAME]

Dear [NAME]:

        On behalf of Nortek, Inc. (the "Company"), I am pleased to inform you
about a deal performance bonus opportunity in the event that the Company
experiences a Change of Control (as defined in the Company's 2009 Omnibus
Incentive Plan) before December 31, 2016. Your contributions have been important
to the success of the Company, and the Compensation Committee of the Company's
Board of Directors (the "Committee") has determined that your continued active
involvement will be valuable. Accordingly, you may be eligible for a bonus
payment (the "CoC Performance Bonus"), subject to the terms and conditions
below.


        1.    Eligibility.     You will become entitled to receive a CoC
Performance Bonus in the event that (i) a Change of Control occurs before
December 31, 2016, and (ii) you remain continuously employed with the Company
until six months following the closing of such Change of Control (the "Retention
Date"). However, if on or following the closing of the Change of Control but
prior to the Retention Date, your employment is terminated by the Company
without Cause (as defined in the Company's 2009 Omnibus Incentive Plan) or by
you for Good Reason (as defined below), you will still be entitled to receive
the Retention Bonus. You will not be entitled to receive any portion of the
Retention Bonus if your employment is terminated for any other reason prior to
the Retention Date.

For purposes of the CoC Performance Bonus, "Good Reason" shall mean (i) a
material reduction of your compensation (including annual cash and equity
incentive award opportunities) in the aggregate or (ii) a relocation of the
principal location where you perform services by 50 miles or more; provided,
that neither of the foregoing events will constitute Good Reason unless (A) you
have given the Company written notice setting forth the conduct of the Company
that is alleged to constitute Good Reason within 30 days following the first
occurrence of such event, and (B) you have provided the Company at least 60 days
following the date on which such notice is provided to cure such conduct and the
Company has failed to do so. For the avoidance of doubt, the foregoing
definition of Good Reason shall control for purposes of the CoC Performance
Bonus, notwithstanding any "good reason" definition that may be provided in an
employment or other individual agreement between you and the Company.


        2.    Amount; Determination.     

        (a)   If you become entitled to the CoC Performance Bonus pursuant to
Section 1 above, the amount of your CoC Performance Bonus will be equal to 50%
of your annual base salary as of the date of this letter ("2016 Salary").
However, the amount of your CoC Performance Bonus may be increased, up to 100%
of your 2016 Salary, for maximum achievement of applicable performance measures,
in the discretion of the Committee.

        (b)   The Committee (as of immediately prior to the Change of Control)
will determine whether and to what extent the applicable performance measures
have been achieved, as of the Change of Control, and determine the actual amount
of the CoC Performance Bonus payable to you.


        3.    Timing/Form of Payment.     

        (a)   If you become entitled to the CoC Performance Bonus pursuant to
this award letter, the CoC Performance Bonus will be paid to you in a cash lump
sum payment within 30 days following, as

--------------------------------------------------------------------------------



applicable (i) the Retention Date or (ii) the earlier date of termination of
employment by the Company without Cause or by you for Good Reason as described
in Section 1.


        4.    Amendment; Termination.     The Company reserves the right in its
sole and absolute discretion, to amend, modify, or terminate this award letter
for any reason, at any time; provided, that no such amendment or termination
will be effective without your consent. In the event that a Change of Control
has not occurred prior to December 31, 2016, this award letter will terminate
without further obligation of any party.


        5.    Confidentiality.     As a condition of your eligibility to receive
a CoC Performance Bonus, you agree not to disclose or discuss the contents of
this letter with any person, including any employee of the Company or its
subsidiaries, other than the Company's Chief Human Resources Officer, the
Company's Human Resources Director of Corporate, the members of your immediate
family, your counsel and your accounting or financial advisors, and agree to
instruct your immediate family members, counsel and accounting or financial
advisors to do the same.


        6.    Successors and Assigns.     This award letter will be binding upon
the Company and its successors and assigns, whether as a result of a Change of
Control or otherwise.


        7.    Withholding.     The Company will be authorized to withhold from
the payment of any CoC Performance Bonus that may become payable hereunder, the
amount of any applicable federal, state and local taxes required to be withheld
pursuant to any applicable law or regulation.


        8.    Section 409A.     Any and all payments under this Agreement are
intended to comply with or be exempt from Section 409A of the Internal Revenue
Code and, accordingly, to the maximum extent permitted, this Agreement will be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. Nothing contained herein will constitute any representation or
warranty by the Company regarding compliance with Section 409A.


        9.    No Right to Employment or Other Benefits.     This award letter
will not be construed as giving you the right to be retained in the employ of,
or in any other relationship to, the Company.


        10.    No Trust Fund.     This award letter will not be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and you or any other person. To the extent that you acquire the
right to receive payments from the Company or any of its affiliates under this
award letter, such right will be no greater than the right of any unsecured
general creditor of the Company.


        11.    Other Plans.     Any CoC Performance Bonus that may become
payable to you hereunder will not be taken into account in computing your salary
or other compensation for purposes of determining any benefits or compensation
payable to you or your beneficiaries or estate under (i) any retirement, life
insurance or other benefit arrangement of the Company or (ii) any other
agreement between you and the Company.


        12.    Governing Law.     The validity, construction, and effect of this
award letter will be determined in accordance with the laws of the State of
Delaware (without reference to its conflicts of laws provisions).

    Sincerely,
 
 
Name:
 
         

--------------------------------------------------------------------------------

 
 
 
Title:
 
         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2


1. Eligibility.


2. Amount; Determination.


3. Timing/Form of Payment.


4. Amendment; Termination.


5. Confidentiality.


6. Successors and Assigns.


7. Withholding.


8. Section 409A.


9. No Right to Employment or Other Benefits.


10. No Trust Fund.


11. Other Plans.


12. Governing Law.

